33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a tank adapted to immerse in a dielectric fluid a plurality of electrical appliances, each in a respective appliance slot distributed vertically along, and extending transverse to, a selected wall of the tank” (lines 2-4) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element is “in a respective appliance slot”, what previously recited claim element “extends transverse to”, and what previously recited claim element is related to “a selected wall of the tank”.
For examination purposes it is assumed that the recitation reads as “a tank adapted to immerse -in a dielectric fluid- a plurality of electrical appliances, where each electrical appliance is in a respective appliance slot, where each appliance slot is distributed vertically along and extends transverse to a selected wall of the tank”.
Further regarding claim 1, the recitation “the bottom” (line 7) lacks antecedent basis.
Further regarding claim 1, the recitation “a plenum, positioned adjacent the bottom of the tank, adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot” (lines 7-8) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element is “adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot”.
For examination purposes it is assumed that the recitation reads as “a plenum, where the plenum is positioned adjacent the bottom of the tank, and where the plenum is adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot”
Further regarding claim 1, the recitation “a secondary fluid circulation facility adapted to extract heat from the dielectric fluid circulating in the primary circulation facility, and to dissipate to the environment the heat so extracted” (lines 9-11) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element “dissipates to the environment the heat so extracted”.
For examination purposes it is assumed that the recitation reads as “a secondary fluid circulation facility adapted to extract heat from the dielectric fluid circulating in the primary circulation facility, where the secondary fluid circulation facility dissipates to the environment the heat so extracted”.
Regarding claim 2, the recitation “highly-integrated” (line 2) is a relative term which renders the claim indefinite. The term “highly-integrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, the recitation “a tank adapted to immerse in a dielectric fluid a plurality of electrical appliances, each in a respective appliance slot distributed vertically along, and extending transverse to, a selected wall of the tank” (lines 3-5) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element is “in a respective appliance slot”, what previously recited claim element “extends transverse to”, and what previously recited claim element is related to “a selected wall of the tank”.
For examination purposes it is assumed that the recitation reads as “a tank adapted to immerse -in a dielectric fluid- a plurality of electrical appliances, where each electrical appliance is in a respective appliance slot, where each appliance slot is distributed vertically along and extends transverse to a selected wall of the tank”.
Further regarding claim 6, the recitation “the bottom” (line 8) lacks antecedent basis.
Further regarding claim 6, the recitation “a plenum, positioned adjacent the bottom of the tank, adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot” (lines 8-9) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element is “adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot”.
For examination purposes it is assumed that the recitation reads as “a plenum, where the plenum is positioned adjacent the bottom of the tank, and where the plenum is adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot”.
Regarding claim 7, the recitation “highly-integrated” (line 2) is a relative term which renders the claim indefinite. The term “highly-integrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 11, the recitation “a tank adapted to immerse in a dielectric fluid a plurality of electrical appliances, each in a respective appliance slot distributed vertically along, and extending transverse to, a selected wall of the tank” (lines 2-4) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element is “in a respective appliance slot”, what previously recited claim element “extends transverse to”, and what previously recited claim element is related to “a selected wall of the tank”.
For examination purposes it is assumed that the recitation reads as “a tank adapted to immerse -in a dielectric fluid- a plurality of electrical appliances, where each electrical appliance is in a respective appliance slot, where each appliance slot is distributed vertically along and extends transverse to a selected wall of the tank”
Further regarding claim 11, the recitation “the bottom” (line 7) lacks antecedent basis.
Further regarding claim 11, the recitation “a plenum, positioned adjacent the bottom of the tank, adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot” (lines 7-8) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element is “adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot”.
For examination purposes it is assumed that the recitation reads as “a plenum, where the plenum is positioned adjacent the bottom of the tank, and where the plenum is adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot”.
Further regarding claim 11, the recitation “a secondary fluid circulation facility adapted to extract heat from the dielectric fluid circulating in the primary circulation facility, and to dissipate to the environment the heat so extracted” (lines 9-11) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element “dissipates to the environment the heat so extracted”.
For examination purposes it is assumed that the recitation reads as “a secondary fluid circulation facility adapted to extract heat from the dielectric fluid circulating in the primary circulation facility, where the secondary fluid circulation facility dissipates to the environment the heat so extracted”.
Regarding claim 12, the recitation “a tank adapted to immerse in a dielectric fluid a plurality of electrical appliances, each in a respective appliance slot distributed vertically along, and extending transverse to, a selected wall of the tank” (lines 2-4) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element is “in a respective appliance slot”, what previously recited claim element “extends transverse to”, and what previously recited claim element is related to “a selected wall of the tank”.
For examination purposes it is assumed that the recitation reads as “a tank adapted to immerse -in a dielectric fluid- a plurality of electrical appliances, where each electrical appliance is in a respective appliance slot, where each appliance slot is distributed vertically along and extends transverse to a selected wall of the tank”
Further regarding claim 12, the recitation “the bottom” (line 4) lacks antecedent basis.
Further regarding claim 12, the recitation “a plenum, positioned adjacent the bottom of the tank, adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot” (lines 4-5) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element is “adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot”.
For examination purposes it is assumed that the recitation reads as “a plenum, where the plenum is positioned adjacent the bottom of the tank, and where the plenum is adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot”.
Further regarding claim 12, the recitation “a weir, integrated horizontally into the selected wall of the tank adjacent all appliance slots, having an overflow lip adapted to facilitate substantially uniform recovery of dielectric fluid dispensed upwardly through each appliance slot” (lines 6-8) renders the claim indefinite.  The recitation includes incomplete sentence fragments, where it is unclear what previously recited claim element is “integrated horizontally into the selected wall of the tank adjacent all appliance slots” and what previously recited claim element has “an overflow lip adapted to facilitate substantially uniform recovery of dielectric fluid dispensed upwardly through each appliance slot”.
For examination purposes it is assumed that the recitation reads as “a weir, where the weir is integrated horizontally into the selected wall of the tank adjacent all appliance slots, and the weir has an overflow lip adapted to facilitate substantially uniform recovery of dielectric fluid dispensed upwardly through each appliance slot”.
Claims 3-5 and 8-10 are rejected as depending from a rejected claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Best (US 2011/0132579).
Regarding claims 1 and 11, Best (Figure 6 embodiment) (Paragraph 53: The various embodiments share related features) discloses an appliance immersion cooling system comprising:
A tank (410) adapted to immerse in a dielectric fluid- (Paragraph 83) a plurality of electrical appliances (120), where each electrical appliance is in a respective appliance slot (Paragraph 83: Each electrical appliance is received by a slot defined by respective mounting members), where each appliance slot is distributed vertically along (Figures 5-6: See direction “H”) and extends transverse (Figures 5-6: See direction “L”) to a selected wall of the tank (Annotated Figure 5, see also Figure 6),
A primary circulation facility adapted to circulate the dielectric fluid through the tank (Figure 1A for example and Paragraph 67: A primary circulation facility includes at least 170), comprising:
A plenum (Annotated Figure 5), where the plenum is positioned adjacent a bottom of the tank (Annotated Figure 5, see also Figure 6), and where the plenum is adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot (Annotated Figure 5, see also Figure 6 and Paragraph 87),
A secondary fluid circulation facility adapted to extract heat from the dielectric fluid circulating in the primary circulation facility (Figure 1A for example: A secondary circulation facility includes at least 150), and to dissipate to the environment the heat so extracted (Paragraph 67: Via 150), and
A control facility (180) adapted to coordinate the operation of the primary and secondary fluid circulation facilities as a function of the temperature of the dielectric fluid in the tank (Paragraph 68).

    PNG
    media_image1.png
    184
    350
    media_image1.png
    Greyscale

Regarding claim 2, Best discloses an appliance immersion cooling system as discussed above, where the tank and primary circulation facility define a highly-integrated module (Paragraph 68: The various elements of the system are linked or coordinated as per the plain meaning of the term integrated, which is defined by the Collins Dictionary as at least “organized or structured so that constituent units function cooperatively”).
Regarding claim 3, Best discloses an appliance immersion cooling system as discussed above, further comprising: an interconnect panel facility (Figure 11: See external surfaces of the tank) adapted to mount appliance support equipment (Figures 11-13 and Paragraph 100: See elements 840, 844).
Regarding claim 5, Best discloses an appliance immersion cooling system as discussed above, further comprising: a communication facility adapted to facilitate monitoring and control of the control facility from a remote location (Paragraph 82: The system includes means for enabling the controller to remotely control the system).
Regarding claim 6, Best (Figure 6 embodiment) (Paragraph 53: The various embodiments share related features) discloses an appliance immersion cooling system comprising:
A tank (410) adapted to immerse in a dielectric fluid- (Paragraph 83) a plurality of electrical appliances (120), where each electrical appliance is in a respective appliance slot (Paragraph 83: Each electrical appliance is received by a slot defined by respective mounting members), where each appliance slot is distributed vertically along (Figures 5-6: See direction “H”) and extends transverse (Figures 5-6: See direction “L”) to a selected wall of the tank (Annotated Figure 5, see also Figure 6),
A primary circulation facility adapted to circulate the dielectric fluid through the tank (Figure 1A for example and Paragraph 67: A primary circulation facility includes at least 170), comprising:
A plenum (Annotated Figure 5), where the plenum is positioned adjacent a bottom of the tank (Annotated Figure 5, see also Figure 6), and where the plenum is adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot (Annotated Figure 5, see also Figure 6 and Paragraph 87),
A control facility (180) adapted to coordinate the operation of the primary and secondary fluid circulation facilities as a function of the temperature of the dielectric fluid in the tank (Paragraph 68).
Regarding claim 7, Best discloses an appliance immersion cooling system as discussed above, where the tank and primary circulation facility define a highly-integrated module (Paragraph 68: The various elements of the system are linked or coordinated as per the plain meaning of the term integrated, which is defined by the Collins Dictionary as at least “organized or structured so that constituent units function cooperatively”).
Regarding claim 8, Best discloses an appliance immersion cooling system as discussed above, further comprising: an interconnect panel facility (Figure 11: See external surfaces of the tank) adapted to mount appliance support equipment (Figures 11-13 and Paragraph 100: See elements 840, 844).
Regarding claim 10, Best discloses an appliance immersion cooling system as discussed above, further comprising: a communication facility adapted to facilitate monitoring and control of the control facility from a remote location (Paragraph 82: The system includes means for enabling the controller to remotely control the system).
Regarding claim 12, Best discloses a tank (410) adapted to immerse in a dielectric fluid- (Paragraph 83) a plurality of electrical appliances (120), where each electrical appliance is in a respective appliance slot (Paragraph 83: Each electrical appliance is received by a slot defined by respective mounting members), where each appliance slot is distributed vertically along (Figures 5-6: See direction “H”) and extends transverse (Figures 5-6: See direction “L”) to a selected wall of the tank (Annotated Figure 5, see also Figure 6), the tank comprising a selected one or both of a plenum and a weir (i.e. a plenum),
Where the plenum (Annotated Figure 5), where the plenum is positioned adjacent a bottom of the tank (Annotated Figure 5, see also Figure 6), and where the plenum is adapted to dispense the dielectric fluid substantially uniformly upwardly through each appliance slot (Annotated Figure 5, see also Figure 6 and Paragraph 87),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2011/0132579), and further in view of SAITO (WO 2018/207305).
Regarding claims 4 and 9, Best discloses an appliance immersion cooling system as discussed above.  While Best (Figure 15) discloses plural tanks (310) with respective plural primary circulation facilities (370) adapted to circulate the dielectric fluid through each tank (Figure 15 and paragraph 120), Best does not explicitly teach or disclose the primary circulation facility as including first and second primary circulation sub-facilities that circulate fluid through the tank (i.e. one tank with first/second primary circulation sub-facilities).
Saito teaches an appliance immersion cooling system comprising: a tank (10) and a primary circulation facility (Figures 8-10: Defined by inlets 15, outlets 18 and associated fluid lines) adapted to circulate a dielectric fluid through the tank (Figures 8-10), where the primary circulation facilities includes first (Figures 8-10: Defined by a first flow path from one of 15 to 18) and second (Figures 8-10: Defined by a second flow path from another one of 15 to 18) primary circulation sub-facilities that circulate fluid through the tank (Figures 8-10).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the tank as disclosed by Best with first and second primary circulation sub-facilities as taught by Saito to improve immersion cooling system cooling efficiency by more uniformly distributing fluid along the tank (i.e. by supplying and discharging fluid to/from the tank at multiple locations along the tank) such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0014685 discloses an appliance immersion cooling system.
US 2019/0364693 discloses an appliance immersion cooling system
US 2020/0037467 discloses an appliance immersion cooling system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763